PER CURIAM.
The judgment in an action for the *449recovery of chattels in specie, if rendered for the plaintiff, should be entered in the alternative, for the specific chattel or chattels sued for, or, if they are not to be had, for the value thereof, as assessed by the jury. — Brown v. Brown, 5 Ala. 508. The verdict in this case, though not very formal, is substantially correct; sufficient to support an appropriate judgment. The judgment rendered only for the value of the book sued for is erroneous. The error is merely clerical, must be here corrected, and a judgment rendered that the plaintiff have and recover of the defendants the memorandum book sued for, or, if that is not to be had, that the plaintiff have and recover of the defendants twenty-five dollars, the value of said book as assessed by the jury, and that plaintiff have and recover of the defendants the costs of suit. The judgment being thus corrected, is affirmed.